Title: To Alexander Hamilton from Timothy Pickering, 22 August 1798
From: Pickering, Timothy
To: Hamilton, Alexander



[Trenton] August 22. 1798.
Dr. Sir

In writing freely as I have done yesterday and to-day in the inclosed letter to you, disclosing what is contemplated respecting your military station, far from being apprehensive of justly incurring blame I consider myself as performing a hazardous duty: but I am not conscious that the risque of incurring the displeasure of any man ever deterred me from doing what I conceived to be my duty. My anxiety to see you fixed second in command, has arisen from the opinion which for twenty years I have entertained of your superior genius and talents combined with integrity. The integrity of your competitors I trust is also unimpeachable. General Pinckney’s character I believe to be eminently pure: and were their other qualifications equal, my solicitude would cease: nay, there would be an evident propriety in their preceeding you. My interference has not proceeded from any claims you have on my friendship: for tho’ we were never to my knowledge for one moment at enmity, our acquaintance was never so intimate as in the proper, strict sense of the word to make us friends. My respect, esteem & attachment have been founded on the qualities of your head and heart, as above suggested: and all the return I expected was, the regard due simply to an honest man. Viewing me as entitled to this character, you will not, nor would any one who knew as well as you my frank, downright disposition, ascribe to flattery the sentiments I have expressed of you in our correspondence: it was impossible to reason on the subject without expressing them.
Thus much I have thought proper to add in justification and as an apology for the inclosed, and for any similar sentiments in former letters.
Adieu!

T. Pickering


P.S. I postpone sending Genl. Washington’s letter. I may want it in conversing with my colleagues, before the question of rank shall be referred to the General.

Alexander Hamilton Esqr.

